The Chancellor.
A sufficient reason for denying the summary action of this Court by injunction is found in the fact, that the works had been in operation throe and a half years before the bill was exhibited. It would seem that no very serious consequences to the complainant or his property are to be apprehended from the little further delay which will be caused by leaving him to tho ordinary proceedings at law in cases of alleged nuisances. And this course is the more proper in this case from the consideration that the neighborhood, the public, have so long permitted the works to be continued without complaint in the usual way.
Again, on a bill by an individual, complaining of injury to his property and the health of himself and family by such an alleged *205nuisance, an injunction should not he granted unless a clear case of nuisance and of irreparable injury he made out. The case, as it appears from the bill, answer and affidavits, fails, I think, in these respects,
Motion for injunction denied.